UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): oForm10-K oForm20-F oForm11-K þForm10-Q oFormN-SARo FormN-CSR For Period Ended: March 31, 2009 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I — Registrant Information SearchPath International, Inc. Full Name of Registrant Former Name If Applicable 1350 Euclid Avenue, Suite325 Address of Principal Executive Officer (Street and Number) Cleveland, Ohio 44115 City, State and Zip Code Part II — Rules12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) þ (a)The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense. þ (b)The subject annual report, semi-annual report, transition report on Form 10-KSB, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule12(b)-25(c) has been attached if applicable. PartIII — Narrative State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed period. Due to financial difficulties, the registrant is unable to timely file its Quarterly Report on Form 10-Q for the period ended March 31, 2009 without undue hardship and expense. The registrant undertakes to file such quarterly report no later than five (5)days after its original due date. Part IV — Other Information (1) Name and telephone number of person to contact in regard to this notification: Thomas K. Johnston 216-912-1500 (Name) (Area Code) (Telephone No.) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). þ Yes o No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes þ No SearchPath International, Inc. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 15, 2009 By: /s/ Thomas K. Johnston Thomas K. Johnston Chief Executive Officer
